Exhibit 10.41

 

EXECUTION COPY

 

PHARMATHENE, INC.

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”) is entered into as of
October 10, 2008, by and among PHARMATHENE, INC., a Delaware corporation having
its office at One Park Place; Suite #450, Annapolis, MD 21401 (the “Company”),
and its successors and permitted assigns, and Kelisia Holdings Ltd., a company
limited by shares established under the laws of Cyprus having its office at 29
Theklas Lyssioti Street; Cassandra Centre, 2nd Floor; 3731 Limassol; Cyprus (the
“Investor”), an indirect wholly owned subsidiary of Panacea Biotec Limited, a
public limited company established under the laws of India, having its
registered office at Ambala-Chandigarh Highway, Lalru-140501, Punjab, India and
its successors and permitted assigns.

 

RECITALS

 

WHEREAS, on the date hereof, the Company has sold and issued (i) 3,733,334
shares of its Common Stock having par value of US$0.0001 per share, of the
Company at a price of US$3.50 per share (“Common Stock”), and (ii) a warrant
(the “Warrant”) to purchase up to 2,745,098 shares of its Common Stock at an
exercise price of US$5.10 per share, in each case to the Investor pursuant to
the Securities Purchase Agreement, dated September 30, 2008, between the Company
and the Investor (the “Securities Purchase Agreement”);

 

WHEREAS, as a condition of purchasing the shares of Common Stock and the
Warrant, the Investor has requested that the Company extend to it registration
rights and pre-emptive rights as set forth below;

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement and the
investment of the Investor in the Common Stock and the Warrant, the parties
mutually agree as follows:

 


SECTION 1.  GENERAL


 


1.1                               DEFINITIONS.  (A) CAPITALIZED TERMS THAT ARE
NOT OTHERWISE DEFINED IN THIS AGREEMENT HAVE THE MEANINGS GIVEN SUCH TERMS IN
THE SECURITIES PURCHASE AGREEMENT, AND (B) THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS INDICATED:


 

“Affiliate” means with respect to any Person, any Person that directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
Person.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

“Control” (including with correlative meaning, Controlled by and under common
Control with) shall mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by Contract or otherwise, provided that in all events

 

--------------------------------------------------------------------------------


 

(and in addition to the above), the direct and indirect ownership of more than
50% of the paid-up and issued voting capital of a Person shall be deemed to
constitute control over such Person.

 

“Equity Percentage” shall mean, as to the Investor or a transferee of the
Investor, that percentage figure that expresses the ratio that (a) the number of
Shares owned by such Person and which such Person may acquire upon exercise of
the Warrant (subject to the limitation described in the definition of Shares
below) bears to (b) the aggregate number of shares of issued and outstanding
Common Stock on the date hereof immediately after giving effect to the issuance
of the Shares.

 

 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC that permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or agency or subdivision thereof) or other entity of
any kind, whether incorporated, registered or not.

 

“Piggy-Back Registration Statement” means a Registration Statement filed with
respect to a registration described in Section 2.3 hereof.

 

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

 

“Registrable Securities” means (a) the Shares and (b) any common stock of the
Company issued as (or issuable upon the conversion or exercise of any warrant,
right or other security that is issued as) a dividend or other distribution with
respect to, or in exchange for or in replacement of, such Shares. 
Notwithstanding the foregoing, “Registrable Securities” shall not include any
securities sold by a person or eligible for sale without restriction to the
public pursuant to a registration statement or Rule 144 under the Securities Act
or sold in a private transaction in which the transferor’s rights under
Section 2 of this Agreement are not expressly assigned.

 

“Registrable Securities then outstanding” shall be the number of shares
determined by calculating the total number of shares of Common Stock that are
Registrable Securities and either (a) are then issued and outstanding or (b) are
issuable pursuant to then exercisable or convertible securities.

 

2

--------------------------------------------------------------------------------


 

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2.2 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue-sky fees and expenses.

 

“Registration Statement” means the Shelf Registration Statement or the
Piggy-Back Registration Statement, as applicable.

 

“SEC” or “Commission” means the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale.

 

“Shares” shall mean (i) the shares of Common Stock issued to the Investor
pursuant to the Securities Purchase Agreement, and (ii) the shares of Common
Stock issued or issuable upon exercise of the Warrant to purchase up to
2,745,098 shares of Common Stock, dated October 10, 2008, issued by the Company
to the Investor (the “Warrant”); provided that, for the purposes of calculating
the number of shares issuable upon exercise of the Warrant, consideration is
given, and such amount is limited to, the maximum amount that could be exercised
after consideration of the limitation contained in Section 2(d) of the Warrant.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted on
the Trading Market, or (b) if the Common Stock is not then listed or quoted on a
Trading Market, then any Business Day.

 


SECTION 2.  REGISTRATION; RESTRICTIONS ON TRANSFER


 


2.1                               RESTRICTIONS ON TRANSFER.


 


(A)                                  INVESTOR AND EACH TRANSFEREE, IF ANY,
AGREES NOT TO MAKE ANY DISPOSITION OF ALL OR ANY PORTION OF THE SHARES OR OTHER
REGISTRABLE SECURITIES UNLESS AND UNTIL:


 

(I)                                     THERE IS THEN IN EFFECT (AND NOT
SUSPENDED PURSUANT TO SECTION 2.4(B) HEREOF) A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT COVERING SUCH PROPOSED DISPOSITION AND SUCH DISPOSITION IS MADE
IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT (INCLUDING WITHOUT LIMITATION THE
METHOD OF DISPOSITION SET FORTH THEREIN); OR

 

(II)                                  SUCH DISPOSITION IS MADE PURSUANT TO AND
IN COMPLIANCE WITH (A) RULE 144 OR A SUCCESSOR RULE THEREOF (AS AMENDED FROM
TIME TO TIME) OR (B) ANY OTHER APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (IN WHICH CASE THE INVESTOR SHALL HAVE NOTIFIED THE COMPANY OF
THE DISPOSITION AND, IF REQUESTED BY THE COMPANY, INVESTOR SHALL HAVE

 

3

--------------------------------------------------------------------------------


 

FURNISHED THE COMPANY WITH AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SHARES
UNDER THE SECURITIES ACT); OR

 

(III)                               (A) ANY PROPOSED TRANSFEREE HAS AGREED IN
WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT BY EXECUTING A COUNTERPART
SIGNATURE PAGE HERETO (WHICH SHALL NOT BE DEEMED TO BE AN AMENDMENT HERETO),
(B) INVESTOR SHALL HAVE NOTIFIED THE COMPANY OF THE DISPOSITION, AND (C) IF
REQUESTED BY THE COMPANY, INVESTOR SHALL HAVE FURNISHED THE COMPANY WITH AN
OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SHARES UNDER THE SECURITIES
ACT.

 


(B)                                 EACH CERTIFICATE REPRESENTING SHARES OR
OTHER REGISTRABLE SECURITIES SHALL (UNLESS OTHERWISE PERMITTED BY THE PROVISIONS
OF THIS AGREEMENT) BE STAMPED OR OTHERWISE IMPRINTED WITH A LEGEND SUBSTANTIALLY
SIMILAR TO THE FOLLOWING (IN ADDITION TO ANY LEGEND REQUIRED UNDER APPLICABLE
STATE SECURITIES LAWS):


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR WITH THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE  SECURITIES ACT OF 1933
(THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 


(C)                                  WITHIN FIFTEEN (15) DAYS OF WRITTEN
REQUEST, THE COMPANY SHALL BE OBLIGATED TO REISSUE UNLEGENDED CERTIFICATES AT
THE REQUEST OF ANY HOLDER OF SHARES OR OTHER REGISTRABLE SECURITIES IF SUCH
HOLDER SHALL HAVE OBTAINED AN OPINION OF COUNSEL (WHICH COUNSEL MAY BE COUNSEL
TO THE COMPANY) REASONABLY ACCEPTABLE TO THE COMPANY TO THE EFFECT THAT THE
APPLICABLE SECURITIES MAY LAWFULLY BE SO DISPOSED OF WITHOUT REGISTRATION.


 


(D)                                 ANY LEGEND THAT MAY BE ENDORSED ON AN
INSTRUMENT PURSUANT TO APPLICABLE STATE SECURITIES LAWS AND THE STOP-TRANSFER
INSTRUCTIONS WITH RESPECT TO SUCH SECURITIES SHALL BE REMOVED UPON RECEIPT BY
THE COMPANY OF AN ORDER OF THE APPROPRIATE BLUE-SKY AUTHORITY AUTHORIZING SUCH
REMOVAL.


 


(E)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 2.1, THE RESTRICTIONS IMPOSED BY THIS SECTION 2.1 UPON THE
TRANSFERABILITY OF ANY SHARES OR OTHER REGISTRABLE SECURITIES SHALL CEASE AND
TERMINATE WHEN (I) ANY SUCH SHARES OR OTHER REGISTRABLE SECURITIES ARE SOLD OR
OTHERWISE DISPOSED OF IN ACCORDANCE WITH A REGISTRATION STATEMENT (INCLUDING
WITHOUT LIMITATION THE METHOD OF DISPOSITION SET FORTH THEREIN); (II) THE HOLDER
OF SUCH SHARES OR OTHER REGISTRABLE SECURITIES HAS MET THE APPLICABLE
REQUIREMENTS FOR TRANSFER OF SUCH

 

4

--------------------------------------------------------------------------------


 


SHARES OR OTHER REGISTRABLE SECURITIES, AS THE CASE MAY BE, PURSUANT TO
SUBPARAGRAPH (B) OF RULE 144 UNDER THE SECURITIES ACT OR A SUCCESSOR
RULE THEREOF (AS AMENDED FROM TIME TO TIME)(“RULE 144”) OR (III) ANY SUCH SHARES
OR OTHER REGISTRABLE SECURITIES ARE SOLD OR OTHERWISE DISPOSED OF BY SUCH OTHER
METHOD CONTEMPLATED BY THIS SECTION 2.1 THAT DOES NOT REQUIRE THAT THE
SECURITIES TRANSFERRED BEAR THE LEGEND SET FORTH IN THIS SECTION 2.1.  WHENEVER
THE RESTRICTIONS IMPOSED BY THIS SECTION 2.1 HAVE TERMINATED, A HOLDER OF A
CERTIFICATE FOR SHARES OR OTHER REGISTRABLE SECURITIES AS TO WHICH SUCH
RESTRICTIONS HAVE TERMINATED SHALL BE ENTITLED TO RECEIVE FROM THE COMPANY,
WITHOUT EXPENSE, A NEW CERTIFICATE NOT BEARING THE RESTRICTIVE LEGEND SET FORTH
IN THIS SECTION 2.1 AND NOT CONTAINING ANY OTHER REFERENCE TO THE RESTRICTIONS
IMPOSED BY THIS SECTION 2.1.


 


(F)                                    THE COMPANY COVENANTS THAT, TO THE EXTENT
IT DOES NOT QUALIFY AS A “REPORTING ISSUER” AS DEFINED UNDER RULE 144(C) DURING
THE PERIOD ENDING WITH THE TERMINATION OF THE TRANSFERABILITY RESTRICTIONS AS
DESCRIBED IN SECTION 2.1(E) ABOVE, IT WILL TAKE SUCH ACTION IN CONNECTION WITH
THE FURNISHING OF INFORMATION AS THE INVESTOR MAY REASONABLY REQUEST, ALL TO THE
EXTENT REQUIRED FROM TIME TO TIME TO ENABLE THE INVESTOR TO SELL REGISTRABLE
SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATIONS
OF THE EXEMPTION PROVIDED BY RULE 144.


 


(G)                                 THE INVESTOR REPRESENTS AND WARRANTS THAT,
DURING THE PERIOD BEGINNING 30 DAYS PRIOR TO THE DATE OF THIS AGREEMENT AND
ENDING ON THE DATE OF THIS AGREEMENT, NONE OF THE INVESTOR OR ITS AFFILIATES, OR
ANY ENTITY ACTING UNDER THEIR DIRECTION OR CONTROL, HAVE ENGAGED, DIRECTLY OR
INDIRECTLY, IN ANY TRADING OF COMMON STOCK, INCLUDING, WITHOUT LIMITATION, SHORT
SALES OR HEDGING OF ANY KIND, OTHER THAN AS CONTEMPLATED BY THIS AGREEMENT.


 


2.2                               SHELF REGISTRATION.  (A)  THE COMPANY SHALL,
WITHIN 45 DAYS FROM THE DATE OF THIS AGREEMENT (THE “FILING DATE”), FILE A
REGISTRATION STATEMENT (AS AMENDED OR SUPPLEMENTED FROM TIME TO TIME, THE “SHELF
REGISTRATION STATEMENT”) UNDER THE SECURITIES ACT COVERING ALL OF THE
REGISTRABLE SECURITIES THEN OUTSTANDING, AND SHALL USE ITS BEST EFFORTS TO CAUSE
THE SHELF REGISTRATION STATEMENT TO BECOME EFFECTIVE AS PROMPTLY AS PRACTICABLE
THEREAFTER (PROVIDED THAT IN THE EVENT THE COMPANY RECEIVES NOTICE FROM THE SEC
THAT IT WILL NOT “REVIEW” THE SHELF REGISTRATION STATEMENT AND THAT THE COMPANY
CAN REQUEST ACCELERATION OF EFFECTIVENESS, THE COMPANY SHALL CAUSE THE SHELF
REGISTRATION STATEMENT TO BECOME EFFECTIVE WITHIN TEN (10) DAYS OF RECEIPT OF
SUCH NOTICE), AND SHALL USE ITS BEST EFFORTS TO KEEP SUCH SHELF REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE EARLIER OF
(I) THE DATE ON WHICH ALL REGISTRABLE SECURITIES ARE ELIGIBLE FOR SALE UNDER
RULE 144 WITHOUT VOLUME, MANNER OF SALE OR OTHER RESTRICTIONS UNDER SUCH
RULE AND (II) THE DATE ON WHICH ALL REGISTRABLE SECURITIES COVERED BY SUCH SHELF
REGISTRATION STATEMENT HAVE BEEN SOLD (THE “EFFECTIVENESS PERIOD”).  SUCH SHELF
REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT IF THE COMPANY IS NOT
ELIGIBLE TO REGISTER FOR RESALE THE SHELF REGISTRABLE SECURITIES ON FORM S-3,
THEN SUCH REGISTRATION SHALL BE ON SUCH OTHER APPROPRIATE FORM AS THE COMPANY
MAY REASONABLY SELECT), AND SHALL CONTAIN (UNLESS OTHERWISE DIRECTED BY THE
INVESTOR) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The amount of Registrable Securities
required to be included in the initial Shelf Registration Statement as described
in Section 2.2(a) shall be not less than the maximum amount of Registrable
Securities which may be included in a Registration Statement without exceeding
registration limitations imposed by the SEC pursuant to Rule 415 under the
Securities Act (the “Rule 415 Amount”).  In the event that less than all of the
Registrable Securities are included in the Shelf Registration Statement as a
result of the limitation described in this Section 2.2(b), then the Company will
file additional Shelf Registration Statements each registering the Rule 415
Amount, seriatim, until all of the Registrable Securities have been registered.

 


2.3                               PIGGY-BACK REGISTRATION.


 


(A)                                  IF THE COMPANY PROPOSES TO REGISTER
(INCLUDING FOR THIS PURPOSE A REGISTRATION EFFECTED BY THE COMPANY FOR
STOCKHOLDERS OTHER THAN THE INVESTOR) ANY OF ITS COMMON STOCK UNDER THE
SECURITIES ACT IN CONNECTION WITH THE PUBLIC OFFERING OF SUCH SECURITIES SOLELY
FOR CASH (OTHER THAN (I) A REGISTRATION ON FORM S-8 (OR SIMILAR OR SUCCESSOR
FORM) RELATING SOLELY TO THE SALE OF SECURITIES TO PARTICIPANTS IN A COMPANY
STOCK PLAN OR TO OTHER COMPENSATORY ARRANGEMENTS TO THE EXTENT INCLUDABLE ON
FORM S-8 (OR SIMILAR OR SUCCESSOR FORM), (II) A REGISTRATION ON FORM S-4 (OR
SIMILAR OR SUCCESSOR FORM), (III) A SHELF REGISTRATION STATEMENT COVERING THE
OFFER AND SALE OF SECURITIES FROM TIME TO TIME IN ONE OR MORE OFFERINGS OR
(IV) UNLESS A REGISTRATION STATEMENT HAS NOT ALREADY BEEN FILED FOR THE
REGISTRABLE SECURITIES, A REGISTRATION IN CONNECTION WITH A RIGHTS OFFERING TO
EXISTING SECURITYHOLDERS OF THE COMPANY), THE COMPANY SHALL, AT SUCH TIME, GIVE
THE INVESTOR WRITTEN NOTICE OF SUCH REGISTRATION.  UPON THE WRITTEN REQUEST OF
THE INVESTOR RECEIVED BY THE COMPANY WITHIN TWENTY (20) TRADING DAYS AFTER
MAILING OF SUCH NOTICE BY THE COMPANY, THE COMPANY SHALL USE ITS BEST EFFORTS TO
CAUSE TO BE REGISTERED UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE
SECURITIES THAT THE INVESTOR HAS REQUESTED TO BE REGISTERED; PROVIDED THAT THE
RIGHT OF THE INVESTOR TO HAVE SUCH REGISTRABLE SECURITIES SO REGISTERED SHALL BE
SUBORDINATED IN ALL RESPECTS TO THE RIGHTS OF ANY OTHER HOLDERS OF REGISTRATION
RIGHTS, WHETHER NOW EXISTING OR TO BE GRANTED IN THE FUTURE.  THE COMPANY MAY
GRANT ANY REGISTRATION RIGHTS, INCLUDING REGISTRATION RIGHTS THAT ARE SUPERIOR
IN PRIORITY TO THE PIGGY-BACK REGISTRATION RIGHTS GRANTED TO THE INVESTOR
PURSUANT TO THIS SECTION 2.3, TO THIRD PARTIES, AS IT DEEMS TO BE IN ITS BEST
INTEREST.  EXCEPT AS OTHERWISE REQUIRED PURSUANT TO THIS AGREEMENT, THE COMPANY
SHALL HAVE NO OBLIGATION UNDER THIS SECTION 2.3 TO MAKE ANY OFFERING OF ITS
SECURITIES, OR TO COMPLETE AN OFFERING OF ITS SECURITIES THAT IT HAS PROPOSED TO
MAKE.   THE INVESTOR MAY WITHDRAW ITS WRITTEN NOTICE OF REGISTRATION AT ANY
TIME, BUT SUCH NOTICE MAY NOT BE REINSTATED IF THE TWENTY (20) DAY TRADING DAY
PERIOD REFERRED TO ABOVE HAS EXPIRED.


 

(b)                                 Subject to the provisions of
Section 2.3(c) hereof, the amount of Registrable Securities required to be
included in the initial Piggy-Back Registration Statement as described in
Section 2.3(a) shall be not less than the lesser of (a) the amount of
Registrable Securities that the Investor has requested to be so registered and
(b) the maximum amount of Registrable Securities which may be included in a
Registration Statement without exceeding the Rule 415 Amount.

 

6

--------------------------------------------------------------------------------


 

(c)                                  In the event that any registration pursuant
to this Section 2.3 shall be, in whole or in part, an underwritten public
offering of securities of the Company, the number of shares of Registrable
Securities to be included in such underwriting may be reduced by the managing
underwriter if and to the extent that the managing underwriter shall be of the
opinion that such inclusion would adversely affect the marketing of the
securities to be sold by the Company therein; provided, however, that the
Company shall notify the Investor in writing of any such reduction. 
Notwithstanding the foregoing provisions, the Company may withdraw or delay or
suffer a delay of any registration statement referred to in this Section 2.3
without thereby incurring any liability to the Investor or its Affiliates.

 


2.4                               EXPENSES OF REGISTRATION.  EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, ALL REGISTRATION EXPENSES INCURRED IN CONNECTION
WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE PURSUANT TO SECTIONS 2.2 OR
2.3 SHALL BE BORNE BY THE COMPANY.  ALL SELLING EXPENSES INCURRED IN CONNECTION
WITH ANY REGISTRATIONS HEREUNDER SHALL BE BORNE BY THE HOLDERS SELLING THE
SECURITIES.


 


2.5                               SHELF REGISTRATION PROCEDURES.  IN CONNECTION
WITH THE COMPANY’S REGISTRATION OBLIGATIONS HEREUNDER WITH RESPECT TO THE SHELF
REGISTRATION STATEMENT, THE COMPANY SHALL:


 


(A)                                  NOT LESS THAN TEN (10) TRADING DAYS PRIOR
TO THE FILING OF THE SHELF REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS
(“PROSPECTUS”) OR ANY AMENDMENT OR SUPPLEMENT THERETO, THE COMPANY SHALL
(I) FURNISH TO THE INVESTOR AND ITS COUNSEL (“INVESTOR COUNSEL”) COPIES OF SUCH
DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS WILL BE SUBJECT TO THE REVIEW OF
INVESTOR AND INVESTOR COUNSEL, AND (II) CAUSE ITS OFFICERS AND DIRECTORS,
COUNSEL AND INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH
INQUIRIES AS SHALL BE NECESSARY, IN THE REASONABLE OPINION OF RESPECTIVE
COUNSEL, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF THE
SECURITIES ACT.  THE COMPANY SHALL NOT FILE SUCH SHELF REGISTRATION STATEMENT OR
ANY RELATED PROSPECTUS, AMENDMENTS OR SUPPLEMENTS THERETO TO WHICH THE INVESTOR
AND INVESTOR COUNSEL SHALL REASONABLY OBJECT.


 


(B)                                 (I) PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, TO THE SHELF REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP SUCH SHELF REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE
APPLICABLE REGISTRABLE SECURITIES FOR THE EFFECTIVENESS PERIOD; (II) CAUSE THE
RELATED PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS
SUPPLEMENT, AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424
UNDER THE SECURITIES ACT; (III) RESPOND AS PROMPTLY AS REASONABLY POSSIBLE, AND
IN ANY EVENT WITHIN TWENTY (20) TRADING DAYS, TO ANY COMMENTS RECEIVED FROM THE
COMMISSION WITH RESPECT TO THE SHELF REGISTRATION STATEMENT OR ANY AMENDMENT
THERETO AND PROMPTLY THEREAFTER PROVIDE COPIES OF SUCH RESPONSE TO THE INVESTOR;
AND (IV) COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES
ACT AND THE EXCHANGE ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE
SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT DURING THE APPLICABLE
PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE INVESTOR
SET FORTH IN THE SHELF REGISTRATION STATEMENT AS SO AMENDED OR IN SUCH
PROSPECTUS AS SO SUPPLEMENTED.

 

7

--------------------------------------------------------------------------------


 


(C)                                  NOTIFY THE INVESTOR WITHIN THREE
(3) TRADING DAYS OF RECEIPT, AND IF REQUESTED BY THE INVESTOR, CONFIRM SUCH
NOTICE IN WRITING WITHIN THREE (3) TRADING DAYS THEREAFTER, OF ANY OF THE
FOLLOWING EVENTS: (I) THE COMMISSION NOTIFIES THE COMPANY OF WHETHER IT PLANS TO
“REVIEW” THE REGISTRATION STATEMENT; (II) THE COMMISSION COMMENTS IN WRITING ON
THE REGISTRATION STATEMENT (IN WHICH CASE THE COMPANY SHALL DELIVER TO THE
INVESTOR A TRUE AND COMPLETE COPY OF SUCH COMMENTS WITHIN THREE (3) TRADING DAYS
OF RECEIPT, A TIMELINE RELATING TO THE PROPOSED DRAFTING OF RESPONSES WITHIN SIX
(6) TRADING DAYS OF RECEIPT AND OF ALL SUCH WRITTEN RESPONSES); (III) THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO IS DECLARED
EFFECTIVE; (IV) THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY REQUESTS ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT OR
PROSPECTUS OR REQUESTS ADDITIONAL INFORMATION RELATED THERETO; (V) THE
COMMISSION ISSUES ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR IF THE COMPANY RECEIVES NOTICE THAT THE COMMISSION
INITIATES ANY PROCEEDINGS FOR THAT PURPOSE; (VI) THE COMPANY RECEIVES NOTICE OF
ANY SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE INITIATION OR THREAT
OF ANY PROCEEDING FOR SUCH PURPOSE; OR (VII) THE FINANCIAL STATEMENTS INCLUDED
IN THE REGISTRATION STATEMENT BECOME INELIGIBLE FOR INCLUSION THEREIN OR ANY
STATEMENT MADE IN THE REGISTRATION STATEMENT OR RELATED PROSPECTUS OR ANY
DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE IS
UNTRUE IN ANY MATERIAL RESPECT OR ANY REVISION TO THE REGISTRATION STATEMENT,
RELATED PROSPECTUS OR OTHER DOCUMENT IS REQUIRED SO THAT IT WILL NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(D)                                 USE ITS BEST EFFORTS TO AVOID THE ISSUANCE
OF OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR (II) ANY SUSPENSION OF THE
QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


 


(E)                                  FURNISH TO THE INVESTOR AND INVESTOR
COUNSEL, WITHOUT CHARGE, COPIES OF THE REGISTRATION STATEMENT AND EACH AMENDMENT
THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND ALL EXHIBITS TO THE
EXTENT AND IN SUCH QUANTITY AS REQUESTED BY SUCH PERSON (EXCLUDING THOSE
PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) WITHIN THREE (3) TRADING DAYS
AFTER THE FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


 


(F)                                    PROMPTLY UPON REQUEST, DELIVER TO THE
INVESTOR AND INVESTOR COUNSEL WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS
OR PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) RELATED TO THE REGISTRATION
STATEMENT AND EACH AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY
REASONABLY REQUEST.  THE COMPANY HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS
AND EACH AMENDMENT OR SUPPLEMENT THERETO BY THE INVESTOR IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND
ANY AMENDMENT OR SUPPLEMENT THERETO.  FURTHERMORE, THE COMPANY HEREBY AGREES
THAT THE INVESTOR IS PERMITTED TO USE SUCH PROSPECTUSES INCLUDING ANY AMENDMENT
AND EACH SUPPLEMENT THERETO, IF REQUIRED FOR THE PURPOSES OF ANY REPORT OR
PUBLIC ANNOUNCEMENTS OR DISCLOSURES TO BE SUBMITTED TO, OR MADE PURSUANT

 

8

--------------------------------------------------------------------------------


 


TO THE REQUIREMENTS OF, ANY GOVERNMENTAL OR REGULATORY BODY IN
INDIA/CYPRUS/NETHERLANDS (AS THE CASE MAY BE) AND/OR IF REQUIRED TO COMPLY WITH
ANY LAW APPLICABLE TO THE INVESTOR AT THE INVESTOR’S EXPENSE AND TO THE EXTENT
REASONABLY PRACTICABLE.


 


(G)                                 IN THE TIME AND MANNER REQUIRED BY THE
TRADING MARKET, IF AT ALL, PREPARE AND FILE WITH SUCH TRADING MARKET AN
ADDITIONAL SHARES LISTING APPLICATION COVERING ALL OF THE REGISTRABLE
SECURITIES; (II) TAKE ALL STEPS NECESSARY TO CAUSE SUCH REGISTRABLE SECURITIES
TO BE APPROVED FOR LISTING ON THE TRADING MARKET AS SOON AS REASONABLY
PRACTICABLE THEREAFTER; (III) TO THE EXTENT AVAILABLE TO THE COMPANY, PROVIDE TO
THE INVESTOR EVIDENCE OF SUCH LISTING; AND (IV) MAINTAIN THE LISTING OF SUCH
REGISTRABLE SECURITIES ON EACH SUCH TRADING MARKET.


 


(H)                                 PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT, USE ITS BEST EFFORTS TO
REGISTER OR QUALIFY OR COOPERATE WITH THE INVESTOR AND INVESTOR COUNSEL IN
CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM SUCH
REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED
STATES AS THE INVESTOR REASONABLY REQUESTS IN WRITING, TO KEEP EACH SUCH
REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE
EFFECTIVENESS PERIOD, AND TO DO ANY AND ALL OTHER ACTS OR THINGS NECESSARY OR
ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE
SECURITIES COVERED BY THE REGISTRATION STATEMENT.


 


(I)                                     COOPERATE WITH THE INVESTOR TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE
REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT
PERMITTED BY THIS AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE SUCH
REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES
AS THE INVESTOR MAY REQUEST.


 


(J)                                     UPON THE OCCURRENCE OF ANY EVENT
DESCRIBED IN SECTION 2.5(C)(VII), AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A
SUPPLEMENT OR AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO SUCH
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED, NEITHER THE
REGISTRATION STATEMENT NOR ITS RELATED PROSPECTUS WILL CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(K)                                  COOPERATE WITH ANY DUE DILIGENCE
INVESTIGATION UNDERTAKEN BY THE INVESTOR IN CONNECTION WITH THE SALE OF
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT, INCLUDING WITHOUT
LIMITATION BY MAKING AVAILABLE ANY DOCUMENTS AND INFORMATION AT THE FACILITIES
OF THE COMPANY DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE.


 


(L)                                     IN THE EVENT OF ANY UNDERWRITTEN PUBLIC
OFFERING, ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT
WITH THE UNDERWRITER(S), IN USUAL AND CUSTOMARY

 

9

--------------------------------------------------------------------------------


 


FORM, INCLUDING, WITHOUT LIMITATION, BY PROVIDING CUSTOMARY LEGAL OPINIONS,
COMFORT LETTERS AND INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS.


 


(M)                             COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS
OF THE COMMISSION.


 


(N)                                 NOTWITHSTANDING THE ABOVE, THE COMPANY MAY
SUSPEND THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, SUSPEND THE USE OF ANY
PROSPECTUS INCLUDED THEREIN, AND SHALL NOT BE REQUIRED TO AMEND OR SUPPLEMENT
THE REGISTRATION STATEMENT, ANY RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED
THEREIN BY REFERENCE FOR A PERIOD OF TIME NOT TO EXCEED 60 CONSECUTIVE DAYS AND
IN NO EVENT TO EXCEED MORE THAN AN AGGREGATE OF 90 DAYS DURING ANY ROLLING
12-MONTH PERIOD (THE “PENDING EVENT SUSPENSION PERIOD”), IF (I) AN EVENT OR
CIRCUMSTANCE OCCURS AND IS CONTINUING THAT HAS NOT BEEN PUBLICLY DISCLOSED AND,
IF NOT DISCLOSED IN THE REGISTRATION STATEMENT, ANY RELATED PROSPECTUS OR ANY
DOCUMENT INCORPORATED THEREIN BY REFERENCE AS THEN AMENDED OR SUPPLEMENTED,
WOULD, IN THE COMPANY’S GOOD-FAITH JUDGMENT, AFTER CONSULTATION WITH ITS OUTSIDE
SECURITIES COUNSEL, RESULT IN THE REGISTRATION STATEMENT, ANY RELATED PROSPECTUS
OR ANY SUCH DOCUMENT CONTAINING AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTING TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING AND (II) IN THE GOOD FAITH JUDGMENT OF THE
BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), AFTER CONSULTATION WITH ITS
OUTSIDE SECURITIES COUNSEL, THE COMPANY HAS A BONA FIDE BUSINESS PURPOSE FOR NOT
THEN DISCLOSING THE EXISTENCE OF SUCH EVENT OR CIRCUMSTANCE (ONLY TO THE EXTENT
SUCH EVENT OR CIRCUMSTANCE IS MATERIAL NON-PUBLIC INFORMATION).


 

In the event of the occurrence of any Pending Event Suspension Period, the
Company shall promptly upon such occurrence, notify the Investor in writing. 
The Company will also provide written notice to the Investor of the end of each
Pending Event Suspension Period.  The Investor agrees to cease all public
disposition efforts under the Registration Statement with respect to the
Registrable Securities then held by the Investor immediately upon receipt of
notice of the beginning of any Pending Event Suspension Period and until the
Investor receives notice of the end of such Pending Event Suspension Period.

 


2.6                              PIGGY-BACK REGISTRATION PROCEDURES.  IN
CONNECTION WITH THE COMPANY’S REGISTRATION OBLIGATIONS HEREUNDER WITH RESPECT TO
A PIGGY-BACK REGISTRATION STATEMENT IN WHICH REGISTRABLE SECURITIES HELD BY THE
INVESTOR ARE IN FACT INCLUDED, THE COMPANY SHALL:


 


(A)                                  NOT LESS THAN THREE (3) TRADING DAYS PRIOR
TO THE FILING OF EACH PIGGY-BACK REGISTRATION STATEMENT OR ANY RELATED
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO (I) FURNISH TO THE INVESTOR
AND INVESTOR COUNSEL COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED (AND
THEREAFTER INCLUDE IN THE PIGGY-BACK REGISTRATION STATEMENT ALL REASONABLE
COMMENTS RECEIVED BY THE INVESTOR OR INVESTOR COUNSEL ON DISCLOSURE RELATING TO
THE INVESTOR), AND (II) CAUSE ITS OFFICERS AND DIRECTORS, COUNSEL AND
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH INQUIRIES AS SHALL
BE NECESSARY, IN THE REASONABLE OPINION OF RESPECTIVE COUNSEL OR THE INVESTOR,
AS THE CASE MAY BE, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF
THE SECURITIES ACT.

 

10

--------------------------------------------------------------------------------


 


(B)                                 (I) CAUSE THE RELATED PROSPECTUS TO BE
AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO
SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424 AND (II) COMPLY IN ALL
MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT
WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY A
PIGGY-BACK REGISTRATION STATEMENT DURING THE OFFERING.


 


(C)                                  PROMPTLY NOTIFY THE INVESTOR AND INVESTOR
COUNSEL, AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING,
OF ANY OF THE FOLLOWING EVENTS: (I) THE COMMISSION NOTIFIES THE COMPANY WHETHER
IT INTENDS TO “REVIEW” ANY PIGGY-BACK REGISTRATION STATEMENT; (II) THE
COMMISSION COMMENTS IN WRITING ON ANY PIGGY-BACK REGISTRATION STATEMENT (IN
WHICH CASE THE COMPANY SHALL DELIVER TO THE INVESTOR A COPY OF SUCH COMMENTS AND
OF ALL WRITTEN RESPONSES THERETO); (III) ANY PIGGY-BACK REGISTRATION STATEMENT
OR ANY POST-EFFECTIVE AMENDMENT THERETO IS DECLARED EFFECTIVE; (IV) THE
COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY REQUESTS ANY
AMENDMENT OR SUPPLEMENT TO A PIGGY-BACK REGISTRATION STATEMENT OR RELATED
PROSPECTUS OR REQUESTS ADDITIONAL INFORMATION RELATED THERETO; (V) THE
COMMISSION ISSUES ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF ANY PIGGY-BACK
REGISTRATION STATEMENT OR INITIATES ANY PROCEEDINGS FOR THAT PURPOSE; (VI) THE
COMPANY RECEIVES NOTICE OF ANY SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM
QUALIFICATION OF ANY REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE
INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE; OR (VII) THE FINANCIAL
STATEMENTS INCLUDED IN ANY PIGGY-BACK REGISTRATION STATEMENT BECOME INELIGIBLE
FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN ANY PIGGY-BACK REGISTRATION
STATEMENT OR RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE
INCORPORATED THEREIN BY REFERENCE IS UNTRUE IN ANY MATERIAL RESPECT OR ANY
REVISION TO A PIGGY-BACK REGISTRATION STATEMENT, RELATED PROSPECTUS OR OTHER
DOCUMENT IS REQUIRED SO THAT IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


 


(D)                                 FURNISH TO THE INVESTOR AND INVESTOR
COUNSEL, WITHOUT CHARGE, COPIES OF EACH PIGGY-BACK REGISTRATION STATEMENT AND
EACH AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND ALL
EXHIBITS TO THE EXTENT AND IN SUCH QUANTITY REQUESTED BY SUCH PERSON (EXCLUDING
THOSE PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) PROMPTLY AFTER THE
FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


 


(E)                                  PROMPTLY UPON REQUEST, DELIVER TO THE
INVESTOR AND INVESTOR COUNSEL, WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS
OR PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH AMENDMENT OR
SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY REQUEST.  THE COMPANY HEREBY
CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO
BY THE INVESTOR IN CONNECTION WITH THE OFFERING AND SALE OF THE REGISTRABLE
SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO.


 


(F)                                    COOPERATE WITH THE INVESTOR TO FACILITATE
THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE
SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT

 

11

--------------------------------------------------------------------------------


 


TO A PIGGY-BACK REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE
EXTENT PERMITTED BY THIS AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE
SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH
NAMES AS THE INVESTOR MAY REQUEST.


 


(G)                                 COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION.


 


2.7                               FURNISHING INFORMATION.  IT SHALL BE A
CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION
PURSUANT TO SECTION 2.2 OR 2.3 THAT THE INVESTOR SHALL HAVE FURNISHED TO THE
COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT
AND THE INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES AND SUCH OTHER
INFORMATION AS SHALL BE REASONABLY REQUESTED BY THE COMPANY TO EFFECT THE
REGISTRATION OF THE REGISTRABLE SECURITIES.


 


2.8                               INDEMNIFICATION.  IN THE EVENT ANY REGISTRABLE
SECURITIES ARE INCLUDED IN A REGISTRATION STATEMENT:


 


(A)                                  TO THE EXTENT PERMITTED BY LAW, THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS THE INVESTOR AND ITS AFFILIATES AND EACH OF THE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE INVESTOR AND ITS AFFILIATES
(ALL OF THE FOREGOING, THE “INVESTOR INDEMNIFIED PARTIES”), AGAINST ANY LOSSES,
CLAIMS, DAMAGES, OR LIABILITIES (JOINT OR SEVERAL) TO WHICH THEY MAY BECOME
SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER U.S. FEDERAL OR
STATE LAW, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY OF THE FOLLOWING STATEMENTS,
OMISSIONS OR VIOLATIONS (ANY OF THE FOREGOING, A “VIOLATION”) BY THE COMPANY OR
ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS:  (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION
STATEMENT, INCLUDING ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED
THEREIN OR ANY AMENDMENTS OR SUPPLEMENTS THERETO, (II) THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND THE COMPANY WILL
PAY AS INCURRED TO EACH SUCH INVESTOR INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INVESTOR INDEMNIFIED PARTY IN CONNECTION
WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION (SUBJECT TO RECOUPMENT IF THIS INDEMNIFICATION IS JUDICIALLY DETERMINED
TO BE INAPPLICABLE BY A FINAL, NON-APPEALABLE ORDER OR FINDING OF ANY COURT OF
COMPETENT JURISDICTION SITTING IN THE UNITED STATES); PROVIDED, HOWEVER, THAT
THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 2.8(A) SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION
IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, NOR SHALL THE COMPANY BE LIABLE IN ANY SUCH
CASE FOR ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION TO THE EXTENT THAT IT
ARISES OUT OF OR IS BASED UPON A VIOLATION THAT OCCURS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED SPECIFICALLY FOR USE IN CONNECTION
WITH SUCH REGISTRATION STATEMENT BY THE INVESTOR INDEMNIFIED PARTY OR, IF THE
COMPANY HAS FULFILLED ITS OBLIGATIONS SET FORTH IN SECTION 2.5(F), RESULTS FROM
THE FAILURE TO DELIVER A PROSPECTUS AS REQUIRED BY THE SECURITIES ACT.

 

12

--------------------------------------------------------------------------------


 


(B)                                 TO THE EXTENT PERMITTED BY LAW, THE INVESTOR
WILL, IF REGISTRABLE SECURITIES HELD BY THE INVESTOR ARE INCLUDED IN THE
SECURITIES AS TO WHICH SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE IS BEING
EFFECTED, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS AFFILIATES AND EACH OF
THE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE COMPANY AND ITS AFFILIATES
(ALL OF THE FOREGOING, THE “COMPANY INDEMNIFIED PARTIES”), AGAINST ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THERETO) TO WHICH ANY ONE
OR MORE OF THE COMPANY INDEMNIFIED PARTIES MAY BECOME SUBJECT UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHER U.S. FEDERAL OR STATE LAW, INSOFAR AS
SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THERETO)
ARISE OUT OF OR ARE BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT (AND
ONLY TO THE EXTENT) THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED BY THE INVESTOR OR ANY OTHER
INVESTOR INDEMNIFIED PARTY UNDER AN INSTRUMENT DULY EXECUTED BY SUCH INVESTOR
INDEMNIFIED PARTY AND STATED TO BE SPECIFICALLY FOR USE IN CONNECTION WITH SUCH
REGISTRATION OR, IF THE COMPANY HAS FULFILLED ITS OBLIGATIONS SET FORTH IN
SECTION 2.4, INCLUDING WITHOUT LIMITATION SECTION 2.4(E), RESULTS FROM THE
FAILURE TO DELIVER A PROSPECTUS AS REQUIRED BY THE SECURITIES ACT; AND EACH SUCH
INVESTOR WILL PAY AS INCURRED ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY
THE COMPANY INDEMNIFIED PARTIES IN CONNECTION WITH INVESTIGATING OR DEFENDING
ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF IT IS JUDICIALLY DETERMINED
BY A FINAL, NON-APPEALABLE ORDER OR FINDING OF ANY COURT OF COMPETENT
JURISDICTION SITTING IN THE UNITED STATES THAT THERE WAS SUCH A VIOLATION;
PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 2.8(B) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE
CONSENT OF THE INVESTOR, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


(C)                                  WITHIN FIVE (5) TRADING DAYS, AFTER RECEIPT
BY AN INDEMNIFIED PARTY UNDER THIS SECTION 2.8 OF NOTICE OF THE COMMENCEMENT OF
ANY ACTION (INCLUDING ANY GOVERNMENTAL ACTION), SUCH INDEMNIFIED PARTY WILL, IF
A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER
THIS SECTION 2.8, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE
COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME THE DEFENSE
THEREOF WITH COUNSEL SATISFACTORY TO THE COMPANY; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, WITH THE FEES
AND EXPENSES TO BE PAID BY THE INDEMNIFYING PARTY, IF REPRESENTATION OF SUCH
INDEMNIFIED PARTY BY THE COUNSEL RETAINED BY THE INDEMNIFYING PARTY WOULD BE
INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH
INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING.  THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY
WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION, IF THE
INDEMNIFYING PARTY IS OTHERWISE UNAWARE OF SUCH ACTION AND SUCH FAILURE IS
MATERIALLY PREJUDICIAL TO ITS ABILITY TO DEFEND SUCH ACTION, SHALL RELIEVE SUCH
INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PARTY UNDER THIS
SECTION 2.8, BUT THE OMISSION SO TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING
PARTY WILL NOT RELIEVE IT OF ANY LIABILITY THAT IT MAY HAVE TO ANY INDEMNIFIED
PARTY OTHERWISE THAN UNDER THIS SECTION 2.8.

 

13

--------------------------------------------------------------------------------


 


(D)                                 THE OBLIGATIONS OF THE COMPANY AND INVESTOR
UNDER THIS SECTION 2.8 SHALL SURVIVE COMPLETION OF ANY OFFERING OF REGISTRABLE
SECURITIES IN A REGISTRATION STATEMENT AND THE TERMINATION OF THIS AGREEMENT. 
NO INDEMNIFYING PARTY, IN THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL,
EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY
JUDGMENT OR ENTER INTO ANY SETTLEMENT THAT DOES NOT INCLUDE AS AN UNCONDITIONAL
TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY
OF A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.


 


2.9                               ASSIGNMENT OF REGISTRATION RIGHTS.  THE RIGHTS
TO CAUSE THE COMPANY TO REGISTER REGISTRABLE SECURITIES PURSUANT TO THIS
SECTION 2 MAY BE ASSIGNED BY THE INVESTOR; PROVIDED THAT THE INVESTOR MAY NOT
ASSIGN ITS REGISTRATION RIGHTS UNDER THIS SECTION 2 IN WHOLE OR IN PART TO
(A) ANY INDIVIDUALS OR ENTITIES WHOSE BUSINESS IS COMPETITIVE, IN WHOLE OR IN
SUBSTANTIAL PART, WITH THE BUSINESS OF THE COMPANY (EXCEPT TO THE EXTENT SUCH
TRANSFER IS TO PBL OR ANY OF ITS DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARIES),
(B) INDIVIDUALS, ENTITIES OR ORGANIZATIONS (INCLUDING GOVERNMENTS OR
GOVERNMENTAL AGENCIES OR ORGANIZATIONS) THEN APPEARING ON THE LIST OF SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSONS MAINTAINED BY THE U.S. OFFICE OF FOREIGN
ASSETS CONTROL (“OFAC”) OR ENTITIES OR INDIVIDUALS, TRANSFER OF SUCH RIGHTS TO
WHOM MIGHT REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT ON THE ABILITY OF
THE COMPANY TO BID FOR AND RECEIVE GRANTS OR CONTRACTS FROM THE UNITED STATES
GOVERNMENT, AND (C) ENTITIES OR ORGANIZATIONS THEN CONTROLLED BY SUCH
INDIVIDUALS OR HAVING THEIR REGISTERED OFFICE, HEADQUARTERS OR PRIMARY PLACE OF
BUSINESS LOCATED IN A NATION THAT IS THEN SUBJECT TO AN OFAC SANCTIONS PROGRAM;
PROVIDED THAT ASSIGNMENT OF REGISTRATION RIGHTS IN CONNECTION WITH
NON-NEGOTIATED BONA FIDE SALES OF SHARES ON THE TRADING MARKET (“NON-NEGOTIATED
BONA FIDE SALES”), WHICH, FOR THE SAKE OF CLARITY, SHALL NOT INCLUDE NEGOTIATED
BLOCK SALES, ARE EXCLUDED FROM THIS RESTRICTION ON ASSIGNMENT.  IN THE EVENT OF
ANY  ASSIGNMENT (EXCEPT IN CONNECTION WITH NON-NEGOTIATED BONA FIDE SALES), THE
ASSIGNEE SHALL AGREE TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS IMPOSED ON
THE INVESTOR UNDER SECTION 2 OF THIS AGREEMENT AND SECTION 27 OF THE SECURITIES
PURCHASE AGREEMENT AND UNDER THE WARRANT.


 


2.10                        AMENDMENT OF REGISTRATION RIGHTS.  ANY PROVISION OF
THIS SECTION 2 MAY BE AMENDED, AND THE OBSERVANCE THEREOF MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY), ONLY WITH THE WRITTEN CONSENT OF THE COMPANY AND THE INVESTOR. 
ANY AMENDMENT OR WAIVER EFFECTED IN ACCORDANCE WITH THIS SECTION 2.10 SHALL BE
BINDING UPON THE INVESTOR AND THE COMPANY.


 


SECTION 3.  PRE-EMPTIVE RIGHTS


 


3.1                               SUBSEQUENT OFFERINGS.  FOR A PERIOD OF THREE
(3) YEARS FROM THE DATE OF THIS AGREEMENT, THE INVESTOR SHALL HAVE THE
PRE-EMPTIVE RIGHT TO PURCHASE ITS EQUITY PERCENTAGE OF ALL EQUITY SECURITIES
THAT THE COMPANY MAY, FROM TIME TO TIME, PROPOSE TO SELL AND ISSUE IN ANY SALE
THAT IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AFTER THE DATE OF THIS
AGREEMENT, OTHER THAN THE EQUITY SECURITIES EXCLUDED BY SECTION 3.5 HEREOF.  THE
TERM “EQUITY SECURITIES” SHALL MEAN (I) ANY COMMON STOCK OR PREFERRED STOCK OF
THE COMPANY (“PREFERRED STOCK”), (II) ANY SECURITY CONVERTIBLE, WITH OR WITHOUT
CONSIDERATION, INTO ANY COMMON STOCK OR PREFERRED STOCK

 

14

--------------------------------------------------------------------------------


 


(INCLUDING ANY OPTION TO PURCHASE SUCH A CONVERTIBLE SECURITY) OR (III) ANY
OPTION, WARRANT OR RIGHT TO ACQUIRE AN EQUITY SECURITY.


 


3.2                               EXERCISE OF RIGHTS.  IF THE COMPANY PROPOSES
TO ISSUE ANY EQUITY SECURITIES IN ANY SALE THAT IS EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT, IT SHALL GIVE THE INVESTOR WRITTEN NOTICE OF ITS
INTENTION, DESCRIBING THE EQUITY SECURITIES, THE PRICE AND THE TERMS AND
CONDITIONS UPON WHICH THE COMPANY PROPOSES TO ISSUE THE SAME.  THE INVESTOR
SHALL HAVE TWENTY (20) DAYS FROM THE GIVING OF SUCH WRITTEN NOTICE TO AGREE TO
PURCHASE UP TO ITS EQUITY PERCENTAGE OF THE EQUITY SECURITIES FOR THE PRICE AND
UPON THE TERMS AND CONDITIONS SPECIFIED IN THE COMPANY’S NOTICE BY GIVING NOTICE
TO THE COMPANY AND STATING THEREIN THE QUANTITY OF EQUITY SECURITIES (UP TO AN
AMOUNT NOT TO EXCEED INVESTOR’S EQUITY PERCENTAGE) IT AGREES TO PURCHASE.  IF
THE INVESTOR DECIDES TO WAIVE ITS PRE-EMPTIVE RIGHTS WITH RESPECT TO ANY SUCH
TRANSACTION, AND THE COMPANY DOES NOT ENTER INTO AN AGREEMENT FOR THE SALE OF
THE EQUITY SECURITIES WITHIN NINETY (90) DAYS OF SUCH WAIVER, OR IF SUCH
AGREEMENT IS NOT CONSUMMATED WITHIN SIXTY (60) DAYS OF THE EXECUTION THEREOF,
THE RIGHT PROVIDED HEREUNDER SHALL BE DEEMED TO BE REVIVED AND SUCH EQUITY
SHARES SHALL NOT BE OFFERED UNLESS FIRST REOFFERED TO THE INVESTOR IN ACCORDANCE
HEREWITH.


 


3.3                               NO TERMINATION UPON WAIVER OF PRE-EMPTIVE
RIGHTS.  THE PRE-EMPTIVE RIGHTS ESTABLISHED BY THIS SECTION 3 SHALL NOT
TERMINATE NOR BE DEEMED TO BE WAIVED WITH RESPECT TO ANY SUBSEQUENT PRIVATE
PLACEMENT TRANSACTIONS IF THE INVESTOR OR ITS ASSIGNEES DO NOT EXERCISE THEIR
RIGHTS AS PROVIDED IN SECTION 3.2 TO PURCHASE EQUITY SECURITIES OFFERED TO THEM
PURSUANT TO SECTION 3.1.  THE PROVISIONS OF THIS SECTION 3 MAY BE AMENDED OR
WAIVED ONLY BY THE AGREEMENT OF THE COMPANY AND THE INVESTOR.


 


3.4                               TRANSFER OF PRE-EMPTIVE RIGHTS.  THE INVESTOR
MAY ASSIGN ITS PRE-EMPTIVE RIGHTS UNDER THIS SECTION 3 IN WHOLE OR IN PART
PROVIDED THAT (I) EACH SUCH ASSIGNMENT SHALL BE IN CONNECTION WITH A TRANSFER TO
ONE INDIVIDUAL OR ENTITY OF A MINIMUM OF 500,000 SHARES ISSUED PURSUANT TO THE
SECURITIES PURCHASE AGREEMENT AND (II) THE INVESTOR MAY NOT ASSIGN ITS
PRE-EMPTIVE RIGHTS UNDER THIS SECTION 3 IN WHOLE OR IN PART TO (A) ANY
INDIVIDUALS OR ENTITIES WHOSE BUSINESS IS COMPETITIVE, IN WHOLE OR IN
SUBSTANTIAL PART, WITH THE BUSINESS OF THE COMPANY (EXCEPT TO THE EXTENT SUCH
TRANSFER IS TO PBL OR ANY OF ITS DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARIES),
(B) INDIVIDUALS, ENTITIES OR ORGANIZATIONS (INCLUDING GOVERNMENTS OR
GOVERNMENTAL AGENCIES OR ORGANIZATIONS) THEN APPEARING ON THE LIST OF SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSONS MAINTAINED BY THE U.S. OFFICE OF FOREIGN
ASSETS CONTROL (“OFAC”) OR ENTITIES OR INDIVIDUALS, TRANSFER OF SUCH RIGHTS TO
WHOM MIGHT REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT ON THE ABILITY OF
THE COMPANY TO BID FOR AND RECEIVE GRANTS OR CONTRACTS FROM THE UNITED STATES
GOVERNMENT, AND (C) ENTITIES OR ORGANIZATIONS THEN CONTROLLED BY SUCH
INDIVIDUALS OR HAVING THEIR REGISTERED OFFICE, HEADQUARTERS OR PRIMARY PLACE OF
BUSINESS LOCATED IN A NATION THAT IS THEN SUBJECT TO AN OFAC SANCTIONS PROGRAM. 
IN THE EVENT OF ANY SUCH ASSIGNMENT, THE ASSIGNEE SHALL AGREE TO BE BOUND BY ALL
OF THE TERMS AND CONDITIONS IMPOSED ON THE INVESTOR UNDER SECTION 3 OF THIS
AGREEMENT, SECTION 27 OF THE SECURITIES PURCHASE AGREEMENT AND UNDER THE
WARRANT.

 

15

--------------------------------------------------------------------------------


 


3.5                               EXCLUDED SECURITIES.  THE PRE-EMPTIVE RIGHTS
ESTABLISHED BY THIS SECTION 3 SHALL HAVE NO APPLICATION TO ANY OF THE FOLLOWING
EQUITY SECURITIES:


 


(A)                                  SHARES OF COMMON STOCK, OPTIONS, WARRANTS
OR OTHER COMMON STOCK PURCHASE RIGHTS ISSUED OR TO BE ISSUED PURSUANT TO THE
2007 LONG-TERM INCENTIVE COMPENSATION PLAN OF THE COMPANY, AS AMENDED FROM TIME
TO TIME.


 


(B)                                 STOCK ISSUED PURSUANT TO RIGHTS OR
AGREEMENTS AFTER THE DATE OF THIS AGREEMENT; PROVIDED THAT THE PRE-EMPTIVE
RIGHTS ESTABLISHED BY THIS SECTION 3 APPLIED WITH RESPECT TO THE INITIAL SALE OR
GRANT BY THE COMPANY OF SUCH RIGHTS OR AGREEMENTS;


 


(C)                                  ANY EQUITY SECURITIES ISSUED FOR
CONSIDERATION OTHER THAN CASH PURSUANT TO A MERGER, CONSOLIDATION, ACQUISITION
OR SIMILAR BUSINESS COMBINATION;


 


(D)                                 SHARES OF COMMON STOCK ISSUED IN CONNECTION
WITH ANY STOCK SPLIT, STOCK DIVIDEND OR RECAPITALIZATION BY THE COMPANY;


 


(E)                                  ANY EQUITY SECURITIES ISSUED UPON THE
EXERCISE OR CONVERSION OF ANY INSTRUMENT, SECURITY, NOTE, WARRANT, OPTION OR
OTHER RIGHT OUTSTANDING ON THE DATE OF THIS AGREEMENT;


 


(F)                                    ANY EQUITY SECURITIES ISSUED PURSUANT TO
OR IN CONNECTION WITH ANY EQUIPMENT-LEASING OR OTHER CAPITAL OR OPERATING LEASE
ARRANGEMENT, OR DEBT FINANCING FROM A BANK, SIMILAR FINANCIAL INSTITUTION OR
OTHER LENDER, IN WHICH THE ISSUANCE OF THE EQUITY SECURITIES WAS SECONDARY TO
SUCH TRANSACTION;


 


(G)                                 ANY EQUITY SECURITIES ISSUED IN CONNECTION
WITH STRATEGIC ALLIANCES INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES; AND


 


(H)                                 ANY EQUITY SECURITIES ISSUED IN A PUBLIC
OFFERING.


 


SECTION 4.  MISCELLANEOUS


 


4.1                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
EXCLUDING CHOICE-OF-LAW RULES THEREOF.


 


4.2                               REMEDIES.  EACH PARTY AGREES THAT IN EVENT
THAT A SETTLEMENT OF ANY CONTROVERSY, CLAIM OR DISPUTE IS NOT REACHED BY MUTUAL
AGREEMENT, SUCH CONTROVERSY, CLAIM OR DISPUTE WILL BE SETTLED BY ARBITRATION
ADMINISTERED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  THE PLACE OF ARBITRATION WILL BE IN LONDON, ENGLAND
AND THE ARBITRATOR’S REPORT WILL BE SUBMITTED WITHIN SIX (6) MONTHS OF THE
INITIATION OF THE ARBITRATION PROCESS.  THE APPLICABLE FEDERAL OR STATE COURT
SHALL HAVE JURISDICTION TO ENFORCE ANY AWARD OR REMEDY GRANTED IN THE
ARBITRATION.  EACH PARTY WILL BEAR ITS OWN COSTS INCURRED IN THE COURSE OF
ARBITRATION.

 

16

--------------------------------------------------------------------------------


 


4.3                               SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF
THE COMPANY AND THE INVESTOR AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS; PROVIDED, HOWEVER, THAT, ANY PROPOSED TRANSFERS OF INVESTOR’S RIGHTS
UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE OTHER PROVISIONS OF SECTIONS 2.7
AND 3.4 OF THIS AGREEMENT AND PRIOR TO THE RECEIPT BY THE COMPANY OF ADEQUATE
WRITTEN NOTICE OF THE TRANSFER OF ANY REGISTRABLE SECURITIES SPECIFYING THE FULL
NAME AND ADDRESS OF THE TRANSFEREE, THE COMPANY MAY DEEM AND TREAT THE PERSON
LISTED AS THE HOLDER OF SUCH REGISTRABLE SECURITIES IN ITS RECORDS AS THE
ABSOLUTE OWNER AND HOLDER OF SUCH REGISTRABLE SECURITIES FOR ALL PURPOSES,
INCLUDING THE PAYMENT OF DIVIDENDS OR ANY REDEMPTION PRICE.


 


4.4                               ENTIRE AGREEMENT.  THIS AGREEMENT AND ANY
SCHEDULES HERETO, THE SECURITIES PURCHASE AGREEMENT AND THE OTHER DOCUMENTS
DELIVERED PURSUANT THERETO, CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECTS HEREOF, INCLUDING
WITHOUT LIMITATION THAT CERTAIN LETTER OF INTENT ENTERED INTO BY THE COMPANY AND
PANACEA BIOTEC LTD. AND DATED JULY 28, 2008.


 


4.5                               SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT
THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


4.6                               CHANGES.


 


(A)                                  FOR THE PURPOSES OF THIS AGREEMENT, NO
COURSE OF DEALING BETWEEN OR AMONG ANY OF THE PARTIES HERETO AND NO DELAY ON THE
PART OF ANY PARTY HERETO IN EXERCISING ANY RIGHTS HEREUNDER SHALL OPERATE AS A
WAIVER OF THE RIGHTS HEREOF.  NO PROVISION HEREOF MAY BE WAIVED OTHERWISE THAN
BY A WRITTEN INSTRUMENT SIGNED BY THE PARTY OR PARTIES SO WAIVING SUCH COVENANT
OR OTHER PROVISION AS CONTEMPLATED HEREIN.


 


(B)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED, NO
AMENDMENT OR MODIFICATION OF THIS AGREEMENT MAY BE MADE WITHOUT THE WRITTEN
CONSENT OF THE COMPANY AND THE INVESTOR.


 


4.7                               NOTICES AND CONSENTS.  ALL NOTICES AND
CONSENTS REQUIRED OR PERMITTED HEREUNDER MUST BE IN WRITING AND SHALL BE DEEMED
EFFECTIVELY GIVEN IN THE MANNER SPECIFIED IN THE SECURITIES PURCHASE AGREEMENT.


 


4.8                               HEADINGS.  THE HEADINGS OF THE VARIOUS
SECTIONS OF THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT BE DEEMED TO BE A PART OF THIS AGREEMENT.


 


4.9                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE
AN ORIGINAL INSTRUMENT, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT
ONE AGREEMENT.

 

17

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank; signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

PHARMATHENE, INC.

 

KELISIA HOLDINGS LTD.

 

 

 

 

 

 

 

 

 

 

By:

   /s/ David P. Wright

 

By:

   /s/ Standguard Limited

 

 

 

 

 

Name:

  David P. Wright

 

Name:

  Duly represented by Mr. Paulos Paulou

 

 

 

 

 

Title:

    President and CEO

 

Title:

    Director

 

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  The selling stockholders may use any one or more of the
following methods when selling shares:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  short sales;

·                  broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;

·                  a combination of any such methods of sale; and

·                  any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. 
Any profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act.  Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder.  The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.

 

A-1

--------------------------------------------------------------------------------


 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after the Company has filed an amendment to the registration
statement or supplement to the prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of the prospectus
and may sell the shares of common stock from time to time under the prospectus
after the Company has filed an amendment to the registration statement or
supplement to the prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933 amending the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under the prospectus.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 

The Company is required to pay all fees and expenses incident to the
registration of the shares of common stock, including the fees and disbursements
of counsel to the selling stockholders.  The Company has agreed to indemnify the
selling stockholders against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act.

 

The selling stockholders have advised the Company that they have not entered
into any agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder.  If the Company is
notified by any selling stockholder that any material arrangement has been
entered into with a broker-dealer for the sale of shares of common stock, if
required, the Company will file a supplement to the prospectus.  If the selling
stockholders use the prospectus for any sale of the shares of common stock, they
will be subject to the prospectus delivery requirements of the Securities Act.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of the Company’s common stock and activities of the
selling stockholders.

 

A-2

--------------------------------------------------------------------------------